            Case 1:19-cv-12539-PBS Document 21 Filed 05/15/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS

BLOCK & LEVITON LLP,

                      Plaintiff,

       v.

FEDERAL TRADE COMMISSION,                              Civil Action No. 1:19-cv-12539-PBS
                      Defendant,

FACEBOOK, INC.,

                      Defendant-Intervenor.


       MOTION FOR SUMMARY JUDGMENT BY DEFENDANT-INTERVENOR
                          FACEBOOK, INC.


       Defendant-Intervenor Facebook, Inc. (“Facebook”) moves for summary judgment

pursuant to Fed. R. Civ. P. 56 and L.R. 56.1. Because the pleadings and evidence “show that

there is no genuine issue of material fact,” Facebook “is entitled to judgment as a matter of law.”

See Carroll v. Xerox Corp., 294 F.3d 231, 236 (1st Cir. 2002) (citing Fed. R. Civ. P. 56(c)). In

support of its Motion, Defendant-Intervenor respectfully refers the Court to the concurrently-

filed Memorandum of Law and Declaration of Jessica Hertz.

       Plaintiff Block & Leviton LLP brought this Freedom of Information Act (“FOIA”) suit

seeking access to Facebook’s confidential commercial information contained in documents

related to the Federal Trade Commission’s (FTC) civil investigation of and subsequent

settlement negotiations with Facebook. 5 U.S.C. § 552. Facebook is entitled to summary

judgment because the documents at issue have been properly withheld or redacted pursuant to

FOIA Exemptions 4, 6, and 7(C). The documents withheld under FOIA Exemption 4 contain

Facebook’s confidential commercial information and were provided to the FTC with the
         Case 1:19-cv-12539-PBS Document 21 Filed 05/15/20 Page 2 of 3



understanding of confidential treatment during Facebook’s responses to the FTC’s investigatory

demands for information and substantive settlement negotiations between the FTC and

Facebook. Information withheld under FOIA Exemptions 6 and 7(C) includes third-party names,

email addresses, phone numbers, and other personally identifying information of Facebook

personnel.

       Facebook respectfully requests that the Court enter summary judgment in its favor.


Dated: May 15, 2020                             Respectfully submitted,

                                                   GIBSON, DUNN & CRUTCHER LLP

                                                   By: /s/ Joshua S. Lipshutz
                                                   Joshua S. Lipshutz (BBO No. 675305)
                                                   jlipshutz@gibsondunn.com
                                                   GIBSON, DUNN & CRUTCHER LLP
                                                   1050 Connecticut Avenue, N.W.
                                                   Washington, DC 20036-5306
                                                   Telephone: 202.955.8500
                                                   Facsimile:    202.467.0539

                                                   Attorneys for Intervenor Facebook, Inc.




                                               2
          Case 1:19-cv-12539-PBS Document 21 Filed 05/15/20 Page 3 of 3




               CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

       I certify that, in accordance with Local Rule 7.1(a)(2), counsel for Facebook conferred

via email with Plaintiff and have attempted in good faith to resolve or narrow the issue.

                                                               By: /s/ Joshua S. Lipshutz
                                                                       Joshua S. Lipshutz

                                CERTIFICATE OF SERVICE

       I hereby certify that on May 15, 2020, a true copy of the foregoing will be electronically

filed with the Clerk of Court using the CM/ECF system, which will then send a notification of

such filing.



                                                             By: /s/ Joshua S. Lipshutz
                                                                     Joshua S. Lipshutz




                                                 3
